DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 3, 8, 43, 44, 49, drawn to a method of altering T cell dysfunction in a subject comprising administering one or more agents capable of modulating glucocorticoid signaling, classified in A61K 31/573.
II. Claims 2, 13, 17, 37, 42, 50, 56, and 59, drawn to a method of altering T cell dysfunction in a subject comprising administering one or more agents capable of modulating IL-27 and glucocorticoid signaling, classified in A61K 38/20.
III. Claims 21, 25, and 28, drawn to a method of altering T cell dysfunction in a subject comprising administering one or more T cells which have their glucocorticoid signaling modified, classified in A61K 35/17
IV. Claims 22, 23, 31, 34, 95, and 96, drawn to a method of altering T cell dysfunction in a subject comprising administering one or more T cells which have their IL-27 and glucocorticoid signaling modified, classified in C12N 5/0636.
V.  Claims 62, 63, 66-68, 73, and 79, drawn to an isolated T cell modified to comprise altered IL-27 and glucocorticoid signaling, classified in C12N 5/10.
. Claim  80, drawn to a method of treating a disease by administering  an isolated T cell modified to comprise altered IL-27 and glucocorticoid signaling classified in A61P 35/00.
VII. Claim 82, drawn to a method of generating an in vitro T cell in a cell culture comprising an IL-27 and a glucocorticoid classified in C12N 5/06.
VIII. Claims 83-85, drawn to a method of detecting a checkpoint blockade (CPB) therapy non-responder gene signature by detecting in T cells a Glucocorticoid and an IL-27 gene signature, classified in G01N 33/50
IX. Claims 87 and 89, drawn to a method of determining a prognosis for cancer survival, classified in G01N 33/5011.
X. Claim 90, drawn to a method of screening for one or more agents capable of
modulating a glucocorticoid+IL-27 gene signature classified in G01N 33/5041.

The inventions are independent or distinct, each from the other because:
Each of the following pairs of  inventions are directed to related methods: 
I-III, I-IV, I-VI, I-VII, I-VIII, I-IX, I-X, II-III, II-IV, II-V, II-VI, II-VII, II-VIII, II-IX, II-X, III-IV, III-VI, III-VII, III-VIII, III-IX, III-X, IV-VI, IV-VII, IV-VIII, IV-IX, IV-X, VI-VII, VI-VIII, VI-IX, VI-X,
VII-VIII, VII-IX, VII-X, VIII-IX, VIII-X, IX-X.
The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed each have different designs effects and mode of 
Each of the pairs of inventions I-IV, II-V, III-V, IV-V, and V-VII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product may be made by another process, for instance cultivating the cell in vitro.
Each of the pairs of Inventions V-VI, V-VIII and V-X are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention V may be used in different processes as evidenced by the methods of Inventions VI, VIII and X.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct categories of species:
A) Modulated genes: The species comprised in tables 2, 3, 5, 7 or 7.

meganuclease.
C) Disease to be treated: Multiple Sclerosis (MS), Irritable Bowel Disease (IBD), Crohn's disease, spondyloarthritides, Systemic Lupus Erythematosus (SLE), Vitiligo, rheumatoid arthritis, psoriasis, Sjogren's syndrome, diabetes, allergic asthma, inducing immune tolerance or preventing graft versus host disease, or cancer.
The species are independent or distinct because different structures and different biochemical properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect, from each category, a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there is no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species comprise thousands of structures for which a comprehensive search would necessitate a vast amount of Office’s resources.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Specification
The disclosure is objected to because of the following informalities: The table 1 mentioned in the specification and in the claims does not exist per se as a table. This would also preclude the further prosecution of the Application.  
Appropriate correction is required.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/           Primary Examiner, Art Unit 1647